AO 2458 (Rev. 02/08/201()) Jucl_gment i11_a C_ri_mi~I Petty Case (Modified)                                                                                  Pagel ofl



                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                                                                     (For Offenses Committed On or After November l, 1987)
                                          V.

                        Jorge Alvarez-Andrade                                                        Case Number: 2: 19-mj-11868

                                                                                                     Nicole Gabrielle Sap_erstein
                                                                                                     Defendant's Attorney


REGISTRATION NO. 92223298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                               ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                             Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                   1

 D The defendant has been found not guilty on count(s)
                                                                                                  -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ){ TIME SERVED                                                    u _________ days
 IZI Assessment: $ l O WAIVED \ZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             MondaL December 23, 2019
                                                            :i1·_··_-·,·::;··o·:--,-         Date of Imposition of Sentence
                                                        f      ~   i,.,,("'       Ill
Received         ,   YYYY""N      r..   11 · Y.lY'1J\
                                                        -•E~~~"'~
                                                           l t: \ ?n1g-
                                                                                  &r.
                                                                            i;..1...:1
                                                                                                    'ORABLE RUTH BERMUDEZ MONTENEGRO
                                                                                                  ITED STATES MAGISTRATE JUDGE
                                         0     CU:::F:,( ! IC
                                         ,-,OLJl I•·· ·,: ··" Di:;    r~,                ·
Clerk's Office Copyi;l                           ,c::R,,j   ui"~J~~~ll2~2Ll;,_tciRNlt\
                                                               l~~" I Jf- u, Irv
                                                                             _..,.___,.._~-•I ;
                                                                                                                                               2:19-mj-11868
